                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

KAREN NINO-GUERRERO,

           Petitioner,

v.                                                     Case No. 4:18cv578-MW/CAS

UNITED STATES DEPARTMENT
OF JUSTICE, and
the UNITED STATES DEPARTMENT
OF HOMELAND SECURITY,

      Respondents.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 7. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “This case is DISMISSED for failure to prosecute and failure

to comply with a Court order.” The Clerk shall close the file.

       SO ORDERED on April 25, 2019.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
